Citation Nr: 0611797	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to September 1991 and also had unverified 
service in the Reserves.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Philadelphia Regional Office (RO).  A 
Travel Board hearing was held at the RO before the 
undersigned in January 2006.

At the time of his January 2006 hearing, the veteran 
submitted additional pertinent evidence that was accompanied 
by a waiver of RO consideration; this evidence will be 
considered by the Board in the adjudication of this appeal.

The matter of entitlement to service connection for PTSD 
based on de novo review is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
veteran will be notified if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision denied 
service connection for PTSD, essentially based on a finding 
that there was no verified stressor of record.

2.  Evidence received since the November 2001 rating decision 
reflects that the veteran has provided evidence of a verified 
stressor.

3.  An unappealed November 2001 rating decision denied 
service connection for a right shoulder disorder, essentially 
based on a finding that such disability was not shown.

4.  Evidence received since the November 2001 rating decision 
does not suggest that the veteran has a right shoulder 
disorder that might be related to his service; does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a right shoulder disorder; 
and does not raise a reasonable possibility of substantiating 
the claim.

5.  An unappealed November 2001 rating decision denied 
service connection for bilateral carpal tunnel syndrome, 
essentially based on a finding that such disability was not 
shown to be related to service.

6.  Evidence received since the November 2001 rating decision 
does not suggest that the veteran has a carpal tunnel 
disorder that might be related to his service; does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a bilateral carpal tunnel 
syndrome, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2001 rating decision 
is new and material, and the veteran's claim of service 
connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a)(2005).

2.  Evidence received since the November 2001 rating decision 
is not new and material, and the claim of service connection 
for a right shoulder disability may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a)(2005).
3.  Evidence received since the November 2001 rating decision 
is not new and material, and the claim of service connection 
for bilateral carpal tunnel disorder may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via December 2002 and July 2003 letters, the veteran was 
advised of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The December 2002 and July 2003 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claim.  

VCAA notice was provided prior to the initial adjudication.  
Pelegrini.  While the veteran did not receive any notice 
regarding ratings of service connected disabilities or 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), the 
decision below is a reopening of the PTSD claim and a denial 
(and not a grant) of two other service connection claims, and 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  Hence, the veteran 
is not prejudiced in this decision by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records.  As there is no evidence that the veteran 
has a chronic right shoulder disorder, the Board finds that 
scheduling the veteran for a VA examination addressing a 
possible nexus between such a disorder and service would 
serve no useful purpose.  Further, as there is no evidence 
that establishes that the veteran suffered an injury, disease 
or event noted during his military service related to carpal 
tunnel disability, and as such a disability was not diagnosed 
until years following service, (and as the veteran has 
submitted essentially no new evidence concerning this 
disorder) the Board finds that having a VA physician review 
the veteran's claims file for an opinion as to the etiology 
of carpal tunnel disability is not necessary.  38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.  Simply put, the record is 
complete and the matter is ready for appellate review.

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
[38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
November 2002), and the new definition applies.]  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background

A review of the veteran's service medical records reveals no 
complaints, findings or treatment in service for bilateral 
carpal tunnel syndrome or any other type of disorder of the 
hands.  While the veteran did complain of numbness in his 
fingers at his June 1991 demobilization examination, an 
evaluation by a physician at that time indicated that the 
neurologic examination was normal.  

An August 1986 service medical record indicated that the 
veteran was assessed with right shoulder pain secondary to 
poor posture.  A service medical record dated in May 1991 
indicates that the veteran was hit by the door of his own 
vehicle when it was hit by another vehicle.  The veteran 
suffered an injury to the right shoulder and his right elbow.  
There were no open wounds.  X-rays of the right shoulder were 
negative.  The diagnosis was a contusion of the right 
shoulder.  On his August 1991 report of medical history, the 
veteran stated that he had a painful or trick shoulder.  He 
also indicated that he had broken bones.  While the veteran 
made complaints of his right shoulder disability on his 
August 1991 demobilization examination, the examination 
revealed that the upper extremities were normal.  

A March 1995 "over 40" report of medical history indicates 
that the veteran denied swollen or painful joints, arthritis, 
bone joint or other deformities, or painful or trick shoulder 
or elbow.  The report of medical examination of the March 
1995 over 40 examination revealed that the veteran's hands, 
neurologic system, lower and upper extremities were all 
clinically evaluated as normal.

Private medical records dated in April 1995 and October 1995 
reflect preoperative diagnoses of bilateral carpal tunnel 
syndrome.  The reports also indicate that the veteran 
underwent release of carpal tunnel syndrome, right wrist and 
left wrist, right and left hand.  The records did not contain 
any opinion concerning etiology of the disorder.  

A private psychiatric assessment dated in October 1996 
reflects that the veteran complained of several traumatic 
events during the service in the Gulf War.  The diagnosis was 
PTSD with an onset date given of 1991 during the Persian Gulf 
War.  

A private medical record dated in February 1999 reflected a 
diagnosis of bilateral recurrent CTS.  The report contained 
no discussion or information concerning the etiology of this 
disability.  

VA treatment records dated from January 1999 to March 2000 
indicate that the veteran was assessed with PTSD.  

A letter received in April 2000 from the veteran's private 
psychiatrist indicated that the psychiatrist had treated the 
veteran since October 1996.  It noted that the onset of the 
veteran's emotional problems were his nine months of military 
service in the Middle East War of 1991.  Precipitating 
traumatic events included experiencing 38 missile attacks and 
exposure to horrific scenes of death; these events were 
compounded by an intense separation reaction from his wife 
and children.  The veteran's symptoms included obsessive 
thoughts and nightmares about the dead, visual auditory 
flashbacks, and difficulties with sleeping and appetite 
losses.  The diagnosis was PTSD brought on by the traumatic 
events of his Gulf War service.

On May 2000 VA PTSD examination, the veteran stated that he 
had horrible dreams of the things that he had seen while he 
was in the Gulf and that his dreams were accompanied by night 
sweats wherein his whole bed got wet.  Most of his sleeping 
was in the daytime.  He stated that he was across a highway 
when a building that he had been in was hit by a Scud 
missile.  He stated that people in the building were from 
Pennsylvania, and he used to play cards with many of them.  
He was involved in the rescue and recovery of bodies and used 
a wrecker in order to loose concrete slabs off of the 
wreckage.  He did lose a couple of friends that he had made 
there and was quite upset by this.  He described another 
incident wherein a Scud missile blew up in the air over the 
building causing him to be flung high into the air.  While he 
himself was never wounded by any combat situation, he was 
involved in a head-on motor vehicle accident collision and 
did sustain some injuries due to this.  Mental status 
evaluation indicates that the veteran spoke in a clear and 
coherent manner, and his speech was goal-directed.  His 
affect was clearly somewhat depressed and angry, but there 
was no evidence of any suicidal or homicidal ideation.  His 
memory was adequate, and judgment and reasoning behavior were 
within normal limits.  The diagnostic impression was that the 
veteran appeared to be suffering from PTSD that was clearly 
secondary to his military service.

A private medical record submitted in February 2001 reflects 
the veteran had diagnoses of degenerative disc disease of the 
cervical spine.  

A note in the file indicates that the veteran failed to 
appear for April 2001 VA examinations that were scheduled to 
evaluate his right shoulder and bilateral carpal tunnel 
syndrome disabilities.  
In a statement received in May 2001, the veteran indicated 
that he was across the street at the Saudi Arabia National 
Guard Base and witnessed a Scud attack and its aftermath.  
The attack that the veteran asserts that he witnessed 
concerned the 14th Quartermaster Detachment from 
Pennsylvania.  In another statement received in May 2001, the 
veteran enclosed photographs which he indicated showed 
members of the Republican National Guard as prisoners of war.  
He also enclosed pictures of purported dead soldiers and 
equipment of war.  

In correspondence received in May 2001 from the Department of 
the Army, the United States Armed Services Center for 
Research of Unit Records enclosed information concerning Scud 
attacks during the Persian Gulf War.

In July 2001, the RO sent the veteran a duty to assist 
letter, requesting that he send any additional information 
concerning the disabilities on appeal.

In a statement received in August 2001, the veteran's service 
comrade indicated that the veteran had served in the Company 
Headquarters section as the company commander's driver.  It 
was noted that during the relevant time period, the veteran 
had accompanied the company command section to Kuwait and 
Iraq.  The purpose of those visits was to control teams 
deployed from the 144th in conjunction with the removal and 
transportation of captured enemy equipment from battlefield 
locations to KKMC.  

A rating decision in November 2001 denied service connection 
for PTSD, a right shoulder condition, and bilateral carpal 
tunnel.  

In November 2002, the veteran submitted an application to 
reopen the claims on appeal.  

In December 2002, the veteran was sent a duty to assist 
letter, asking him to submit evidence or any places of 
treatment that concerned any of the disabilities on appeal.  

A private record received in December 2002 reflects that the 
veteran underwent surgery for his cervical spine disability.  
The record contained no references or comments concerning any 
of the disabilities on appeal.

In July 2003, the RO sent the veteran another duty to assist 
letter, again asking him to send information concerning the 
disabilities on appeal.

August 2003, the RO determined that the veteran had not 
submitted new and material evidence adequate to reopen any of 
the claims on appeal.

In May 2004, a service comrade submitted the following 
comments:  

This letter is to inform you that [the 
veteran] was a sergeant in the 144th 
Supply Company which was deployed to 
Saudi Arabia in support of Operation 
Desert Storm.  He was the commander's 
driver, but he fell under my supervision 
as a platoon sergeant for the 
Headquarters Platoon, which encompassed 
the mechanics, clerk, supply personnel 
and my supply operation section.  

We arrived in country in January 1991 
after spending two months at Fort Dix 
training up for this operation.  

We were stationed at Kohbar Towers in 
Kohbar, Saudi Arabia.  There were 
numerous Scud warnings throughout out 
stay.  There was one Scud that was coming 
in pretty close to the towers.  Soldiers 
were inside and outside of the buildings 
when a Patriot missile was deployed 
during a Scud warning.  The Patriot hit 
the Scud above the building we were 
staying in.  The explosion was so close, 
that the nine-story building actually 
shook.  Soldiers outside did not have 
enough time to take cover, so many of 
them were knocked over by the concussion 
of the explosion.  [The veteran] was one 
of those soldiers and he was immediately 
evaluated to the Saudi Hospital due to 
his injuries.  

The letter was signed by J. C. S., Jr., identifying himself 
as a master sergeant.  The statement was accompanied by a 
waiver of RO consideration.  

At the January 2006 Board hearing, the veteran reiterated the 
circumstances surrounding the SCUD attacks that he had 
described previously.  He testified that he was injured 
following a SCUD attack and ended up with herniated cervical 
discs.  He also indicated that he landed in a way that 
injured his shoulder and his hands.

Analysis

PTSD

Evidence received since the November 2001 rating decision 
reflects a verified stressor.  The May 2004 service comrade's 
statement corroborates the veteran's assertion that he was 
flung in the air when a Scud missile blew up in the air over 
the building where he was located.  Inasmuch as the 
cumulative additional evidence pertains to the unestablished 
facts necessary to substantiate the claim, i.e., whether the 
veteran has PTSD related to an inservice stressor, it raises 
a reasonable possibility of substantiating the claim, is new 
and material, and warrants the claim being reopened.

Right Shoulder

The November 2001 rating decision denied service connection 
for a right shoulder disorder, essentially because it was not 
shown the veteran had such disorder.  He did not appeal the 
November 2001 rating decision, and it became final.

Evidence received since that time, does not include any 
competent evidence tending to show that the veteran now has a 
right shoulder disability (nor is there any newly submitted 
evidence that addresses the possibility of a nexus between 
such disability to service).  The veteran's own statements to 
the effect that he has a chronic right shoulder disorder are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In short, the evidence received since 
November 2001 is neither new, nor material, and does not 
raise a reasonable possibility of substantiating this claim.  
Hence, the veteran's application to reopen the claim must be 
denied.

Bilateral carpal tunnel disability

The November 2001 rating decision denied service connection 
for bilateral carpal tunnel disability essentially based on a 
finding that such disability was not shown to be related to 
service.  The veteran did not appeal the November 2001 rating 
decision, and it became final.

The medical evidence of record at the time of the November 
2001 rating decision consisted of VA and private records 
reflecting that the veteran had bilateral carpal tunnel 
disability.  Competent evidence received since the November 
2001 rating decision consists basically of the veteran's 
hearing testimony and a report indicating that he underwent 
cervical spine surgery.  It does not tend to show that the 
carpal tunnel disability is related to service.  The 
veteran's own statements in this regard are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
evidence received since November 2001 does not raise a 
reasonable possibility of substantiating this claim, and is 
not material.  Accordingly, the veteran's application to 
reopen the claim must be denied.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is granted.

The appeal to reopen a claim of entitlement to service 
connection for a right shoulder disability is denied.

The appeal to reopen a claim of entitlement to service 
connection for bilateral carpal tunnel syndrome is denied.


REMAND

At the outset, it is noteworthy that the veteran has not 
received any notice regarding ratings of psychiatric 
disabilities or effective dates of awards (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006)).  As the claim is being remanded 
anyway, the RO will have the opportunity to correct this 
deficiency.

The record includes medical evidence that the veteran has 
PTSD, and evidence of a verified stressor (and evidence 
suggesting that the two may be related).  The reopening of 
the claim triggers VA's duty to assist him by arranging for 
medical examination/opinion.  See 38 C.F.R. § 3.159(c).

While a stressor in this case (being subjected to a"mortar" 
[Scud] attack), has been essentially verified, other 
stressors, such as taking part in the recovery of dead and 
wounded soldiers from the February 25, 1991 Scud attack, and 
witnessing atrocities, have not been verified.  Further, the 
Board notes that the veteran has experienced traumatic events 
prior to and subsequent to service.  For example, he served 
as a policeman prior to his Persian Gulf deployment.  In 
light of the facts of this case, a VA psychiatric 
examination/advisory opinion as to whether he actually has 
PTSD related to the stressor in service is necessary.

Accordingly, the case is hereby REMANDED for the following:

1.  In light of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), the RO should 
provide the veteran appropriate notice as 
to the rating of mental disorders and 
effective date of any award.

2.  The RO should arrange for a VA 
examination to determine whether the 
veteran has PTSD based upon the verified 
stressor of being subjected to 
a"mortar" [Scud] attack(s).  The claims 
file must be reviewed by the examiner, 
and only the aforementioned stressor may 
be considered in determining whether the 
veteran has PTSD related to his service.  
The examiner should explain the rationale 
for any opinion given.

3.  The RO should then review the claim 
of service connection for PTSD.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


